UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6965


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHARLES ENNETT BEALON, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:08-cr-00038-FL-1)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Ennett Bealon, Jr., Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Ennett Bealon, Jr., appeals the district court’s order granting in part his

motion seeking a sentence reduction under § 404(b) of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, and a subsequent order denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we deny Bealon’s motion to appoint counsel and affirm the district court’s orders. United

States v. Bealon, No. 7:08-cr-00038-FL-1 (E.D.N.C. Dec. 21, 2020; May 28, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2